Citation Nr: 1753943	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for squamous cell skin carcinoma.


REPRESENTATION

The Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to November 1972 and from November 1972 to June 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed before it can proceed with adjudication.  

The Veteran received a diagnosis of squamous cell carcinoma in January 2011.  

At the outset, the Board notes that it is conceded that the Veteran was exposed to Agent Orange while in service.  In his claim, received in March 2011, the Veteran contends that he believes that his squamous cell skin carcinoma was caused by Agent Orange and exposures to other hazardous and toxic chemicals while in service.  Specifically, the Veteran states that he worked at a chemical depot and two chemical direct support supply activities, loading and unloading vehicles and storing chemicals and munitions.  The Veteran describes exposure to chemicals, including dichlorodiphenyltrichloroethane (DDT), Malathion, Perchloroethylene, Trichlorethylene, Sulfuric acid, Hydrochloric acids, CS and CN Tear Gas.  He states that large quantities of liquids spilled on his body and clothing and that he breathed toxic fumes.

In addition, in his VA Form 9, received in March 2014, the Veteran states that he was told by a VA Dermatologist that there have been many cases of squamous cell carcinoma in people who drank well water, and he states that he drank well water while in service.  In addition, he states that while being treated for a duodenal ulcer at an Army hospital in Germany, he received a blood transfusion.

The Veteran has not received a VA medical examination.  Therefore, the Board will remand to afford the Veteran an opportunity to be examined, as well as to obtain an opinion regarding the etiology of his squamous cell skin carcinoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request inquiry from the appropriate authorities regarding the Veteran's assertions that he was exposed to hazardous and toxic chemicals while in service and drank well water.  Note all attempts to contact appropriate authorities and note all responses received in the claim file.

2.  After completing the above, schedule the Veteran for an appropriate VA examination to address the etiology of his squamous cell skin carcinoma.  The examiner should be provided a copy of the claim file, and review of the claim file should be noted in any subsequent opinion.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's squamous cell skin carcinoma is related to his active duty service.

The examiner is asked to address the Veteran's statements that Agent Orange, hazardous and toxic chemicals, well water, and a blood transfusion caused or contributed to his squamous cell skin carcinoma.

A detailed rationale for the opinion must be provided. 

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


